Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 1 of 15

19-mj-6266-MPK
19-mj-6267-MPK.

AFFIDAVIT OF JACQLEEN CUNNINGHAM
IN SUPPORT OF APPLICATION FOR A CRIMINAL COMPLAINT
AND SEARCH WARRANT
I, Jacqleen Cunningham, having been duly sworn, do hereby depose and

state as follows:

Agent Background

1. I am a Special Agent with Homeland Security Investigations (“HSI”)
and have been so employed since June 2010. I have successfully completed a
training program in conducting criminal investigations at the Federal Law
Enforcement Training Center in Brunswick, Georgia. In 2007, I graduated from
Sacred Heart University with a Bachelor of Science degree in Criminal Justice.
My current assignment as an HSI Special Agent includes conducting and
participating in investigations involving the fraudulent acquisition, production, and
misuse of United States immigration documents, United States passports, and
various identity documents. Due to my training and experience as well as
conversations with other law enforcement officers, I am familiar with the methods,
routines, and practices of document counterfeiters, vendors, and persons who
fraudulently obtain or assume false identities.

2. I am also a member of HSI’s Document and Benefit Fraud Task Force
(“DBFTF”), a specialized field investigative group comprised of personnel from

various local, state, and federal agencies with expertise in detecting, deterring, and

1
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 2 of 15

19-mj-6266-MPK.
19-mj-6267-MPK

disrupting organizations and individuals involved in various types of document,
identity, and benefit fraud schemes. The DBFTF is currently investigating
suspected aliens who are believed to have obtained stolen identities of United
States citizens born in in Puerto Rico. Many of these individuals used the identities
to obtain public benefits which they would not otherwise be eligible to receive,
including Massachusetts Registry of Motor Vehicles (“RMV”) identity documents,
social security numbers, and Medicaid.

Purpose of Affidavit

3. I submit this affidavit in support of an application for a criminal
complaint charging Rafael Emilio CRUZ CIPRIAN with false representation of a
social security number, in violation of 42 US.C. § 408(a)(7)(B), and aggravated
identity theft, in violation of 18 U.S.C. § 1028A.

4. [also submit this affidavit in support of an application for a search
warrant for the following premises: 351 Essex Street, 4" Floor, Apartment 401,
Lawrence, Massachusetts, as described in Attachment A. I have probable cause to
believe that this property contains evidence, fruits, and instrumentalities of the
crimes identified above, as described in Attachment B.

5. This affidavit is based on my personal knowledge, information
provided to me by other law enforcement officers and federal agents, and my

review of records described herein. This affidavit is not intended to set forth all
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 3 of 15

19-mj-6266-MPK
19-mj-6267-MPK

information that I have learned during this investigation but includes only the
information necessary to establish probable cause for the requested complaint and
search warrant.
Probable Cause
The RMV Application

6. | On October 20, 2016, a man purporting to be J.N.S.,' appeared in
person at the Haverhill branch of the Massachusetts RMV and applied for a
Massachusetts driver’s license, out of state conversion. On this application, he
represented he was J.N.S. with a date of birth of xx/xx/1989? and social security
number of xxx-xx-4593. He signed the application under penalty of perjury. A
photograph was taken during this visit and is stored in the RMV’s database.

7.  Inconnection with the application, the purported J.N.S. submitted the
following: (a) Puerto Rico driver’s license no. xxxx369 bearing a photograph -
partially obscured by a hologram, in the name J.N.S. and with a date of birth

xx/xx/1989; (b) Puerto Rico driver’s license no. xxxx369 bearing a clearer

 

1 The identity of the victim, J.N.S., is known to the government. These initials represent the victim’s first
name, paternal last name and maternal last name. To protect the victim’s privacy, only the initials
“J.N.S.,” and “J.N.” are used in this affidavit to reflect the variations of the victim’s full name that were
used by CRUZ CIPRIAN.

2 The date of birth—month, day, and year—listed on the application is the date of birth associated with
social security number (“SSN”) xxx-xx-4593 and is the victim’s birth date. Additionally, all of the
supporting Puerto Rican records, including the birth certificate, list the same date of birth as listed on the
application. RMV records relating to the application and to the ultimately issued license, however, list a
different month of birth, although the day and year are the same. This appears to be an RMV clerical
error.
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 4 of 15

19-mj-6266-MPK
19-mj-6267-MPK

photograph, in the name J.N.S. and with date of birth xx/xx/1989; (c) birth
certificate for J.N.S., born on xx/xx/1989 in Bayamon, Puerto Rico; and (d) a City
of Lawrence 2016 excise tax bill in the name of J.N.S.

8. The RMV file for this transaction also contains a “License/ID
Application Status Form” which indicates that the RMV clerk was unable to
determine if the person purporting to be J.N.S. was the person described in the
documents submitted on that date.

9. On November 2, 2016, a man purporting to be J.N.S. appeared at the
Haverhill branch of the Massachusetts RMV and submitted additional supporting
documentation for his application for a Massachusetts drivers’ license, out-of-state
conversion. The applicant was not required to submit a new application during this

‘visit, however, he was re-photographed. I have compared the photographs taken
on October 20, 2016, and November 2, 2016, and believe they depict the same
person. Massachusetts driver’s license Sxxxx2278 was issued on November 2,
2016.

10. An HSI agent obtained a copy of Puerto Rico driver’s license
xxxx369 from the Puerto Rico Police Department. The license was issued to a
woman, with a different date of birth and social security number than that listed on

Puerto Rico license xxx369 provided by the purported J.N.S. to the Massachusetts
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 5 of 15

19-mj-6266-MPK
19-mj-6267-MPK

RMV. I believe the Puerto Rico license presented by the purported J.N.S. was,
therefore, altered or fabricated.
Confirmation of Valid Social Security Number

11. The Social Security Administration (“SSA”) has confirmed that
social security number xxx-xx-4593 is assigned to J.N.S. One social security card
application associated with SSN xxx-xx-4593 was filed at an SSA office in Puerto
Rico in 1990.

MassHealth Records

12. MassHealth is the Massachusetts Medicaid program. According to
MassHealth records, an account in the J.N.S. identity, using social security number
XXx-xXx-4593, exists and has been used as recently as 2019.

Department of Labor Records

13. | Based on information obtained by U.S. Department of Labor, Office
of Inspector General (“USDOL-OIG”), W-2 earnings were reported to the
Commonwealth of Massachusetts on social security number xxx-xx-4593 for the

third quarter of 2017.

Wire Transfers
14. On multiple occasions between approximately September 2017 and
June 2018, an individual identifying himself as J.N.S., with a date of birth of

xx/xx/19892, wired funds to various places including the Dominican Republic and

5
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 6 of 15

19-mj-6266-MPK
19-mj-6267-MPK

Mexico. On one occasion, this individual used Massachusetts license number
Sxxxx2278 as a form of identification for a 2017 wire transfer.
Criminal History

15. On August 4, 2018, Lowell police arrested a man purporting to be
J.N.S. on charges of identity theft, giving false name/information to an officer,
altering/falsifying motor vehicle documents, giving a false address to a police
officer and distribution of a Class A substance. This man provided a Massachusetts
license in the name of J.N.S., with date of birth xx/xx/1989. During the encounter,
the man purporting to be J.N.S. was asked his birth date and gave one different
than what was listed on the Massachusetts license. Based on their investigation,
officers did not believe the man was J.N.S., and he was therefore processed as John:
Doe. A booking photo was taken during the arrest.

16. On March 25, 2019, Massachusetts State Police (“MSP”) conducted a
traffic stop of a man who identified himself as J.N.S. and who provided
Massachusetts license Sxxxx2278. During the stop, the trooper had suspicions that
the man was not being truthful about his identity. Among other things, the
purported J.N.S. claimed to be from Puerto Rico but the trooper, himself of
Dominican descent, believed J.N.S. was speaking with a Dominican accent, not a
Puerto Rican accent. The trooper issued the purported J.N.S. a citation for the

motor vehicle violation and allowed him to leave.
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 7 of 15

19-mj-6266-MPK
19-mj-6267-MPK

Identification of CRUZ CIPRIAN

17. An investigator queried the electronic cedula (national ID card)
database for the Dominican Republic and identified Rafael Emilio CRUZ
CIPRIAN, date of birth xx/xx/1992, with Dominican Republic cedula number 003-
XXXXXxX-9. There is a photo associated with this cedula.

18. As noted, on multiple occasions an individual identifying himself as
J.N.S. wired funds to recipients in the Dominican Republic and Mexico. On one
occasion, on or about April 3, 2018, the purported J.N.S. wired funds to a recipient
identified as Rafael Emilio CRUZ CIPRIAN in Bani, Dominican Republic. The
recipient’s birth date was listed as xx-xx-1992 and with identification no. 003-
XXXXXXx-9, which corresponds to the date of birth and cedula described above.

19. Ihave compared the following five photographs and I believe they
depict the same person: (a) photo from Dominican Republic cedula number 003-
XXXXXxx-9 in the name of CRUZ CIPRIAN as discussed in paragraph 17; (b) RMV
database photograph taken on or about October 20, 2016 of a Massachusetts
driver’s license applicant purporting to be J.N.S., as discussed in paragraph 6; (c)
RMV database photograph taken on or about November 2, 2016 ofa
Massachusetts driver’s license applicant purporting to be J.N.S., as discussed in
paragraph 9; (d) photograph associated with the fraudulent Puerto Rico driver’s

license submitted to the Massachusetts RMV in the name of J.N.S. as discussed in
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 8 of 15

19-mj-6266-MPK
19-mj-6267-MPK

paragraph 7; and (e) booking photograph associated with the arrest in the name of
J.N.S. in Massachusetts in August 2018 as discussed in paragraph 15.
Accordingly, I believe that the applicant for a Massachusetts driver’s license in the
J.N:S. identity on October 20, 2016, was actually CRUZ CIPRIAN. According to
United States Citizenship and Immigration Services (“USCIS”) records, CRUZ
CIPRIAN is unlawfully present in the United States.

20. Ialso have examined the photograph associated with Puerto Rico
driver’s license no. xxxx781 issued to J.N.S. in 2014, with date of birth
xx/xx/1989, and social security number xxx-xx-4593. The individual depicted in
the five photographs identified in paragraph 19 is not the individual depicted in the
photograph associated with the Puerto Rico driver’s license xxxx781. I believe
Puerto Rico driver’s license xxx781 depicts the true J.N.S.

Search for Identification Documents

21. As of March 27, 2019, the residential address on file with the
Massachusetts RMV for driver’s license Sxxxx2278 in the name of J.N.S. was 351
Essex Street, 4" Floor, Apartment 401, Lawrence, MA.

22. RMV records also show that on March 21, 2019, a 2006 BMW 325xi
was registered in the name of J.N.S., date of birth xx/xx/1989, at an address of 351

Essex Street, 4" Floor, Apartment 401, Lawrence, MA.
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 9 of 15

19-mj-6266-MPK
19-mj-6267-MPK

23. Asnoted, on March 25, 2019, MSP conducted a traffic stop of a man
purporting to be J.N.S. with date of birth xx/xx/1989 and social security number
XXx-xx-4593. The police report listed J.N.S.’s address as “351 Essex Street, 4%,
Lawrence, MA.”

24. On April 3, 2019, at approximately 10:40 a.m., a Postal Inspector
went to the front door of 351 Essex Street, Lawrence, MA, a multiple unit
apartment building. The Postal Inspector pressed the call button for Apartment
4A} and was admitted inside the front entrance. The Postal Inspector went to the
fourth floor and knocked on a door labeled “401.” The Postal Inspector asked the
woman who answered the door if “J”* was present. The woman stated “J” was not
home. The Postal Inspector then asked what J’s last name was and the woman
provided a different last name than J.N.S.

25. On April 9, 2019, at approximately 4:00 p.m., an HSI agent observed
aman matching the description of CRUZ CIPRIAN exit the front door of 351
Essex Street and walk down the street. The HSI agent recognized tattoos on the
man which resembled those on a booking photograph taken of the purported J.N.S.

during the August 2018 arrest by Lowell police. At approximately 5:15 pm, the

 

3 The call buttons are listed by floor and letter corresponding to the number of units
on each floor (e.g., 4A, 4B, etc.) but the apartments themselves are numbered
sequentially with the first number indicating the floor (e.g., 401, 402, 403, etc.).
4The Postal Inspector said the full first name of the victim J.N.S. during the
interaction.

9
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 10 of 15

19-mj-6266-MPK
19-mj-6267-MPK

HSI agent observed the same man return in the 2006 BMW 325xi described above.
He parked nearby and went into 351 Essex Street. The HSI agent confirmed the
man to be the same person as depicted in the photographs described in paragraph
19.

26. On April 10, 2019, at approximately 4:35 a.m., an HSI agent observed
the 2006 BMW 325xi parked in the vicinity of 351 Essex Street.

27. Iknow, based on my training and experience, that:

a. Individuals often keep identification documents and other evidence of
identity for long periods — sometimes years — and tend to retain such documents
even when they depart a given residence. Such documents include social security
cards, passports, tax returns, legal documents, utility bills, phone bills, health
insurance or prescription cards, medical records, marriage licenses, family records,
scrapbooks, photographs, diplomas and other school records, birth certificates,
immunization records, bank records, credit card statements, personal
correspondence, and books or mementos on which they have inscribed their
names.

b. Individuals often keep identification documents and other evidence of
identity in their residence, in part to ensure the security of these documents and in

part to allow for access to these documents when needed.

10
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 11 of 15

19-mj-6266-MPK
19-mj-6267-MPK

c. In addition, it is common for those who use other persons’ identities
without authorization to maintain fraudulently obtained identification documents in
secure locations within their residence to conceal them from law enforcement
authorities; and

d. It is common for individuals who use fraudulently obtained
identification documents to retain those documents for substantial periods of time
so that they can continue to use the fraudulently obtained identities.

28. All agents participating in the search of the premises described in
Attachment A will be informed of the full names represented by the initials that

appear in Attachment B.
Conclusion

29. Based on the foregoing, J have probable cause to believe that, on or
about October 20, 2016, Rafael Emilio CRUZ CIPRIAN:

a. falsely represented, with intent to deceive and for any purpose, a
number to be the social security account number assigned by the Commissioner of
Social Security to him, when in fact such number was not the social security
account number assigned by the Commissioner of Social Security to him, in
violation of 42 U.S.C. § 408(a)(7)(B); and

b. knowingly transferred, possessed, and used, during and in relation to

any felony violation enumerated in 18 U.S.C. § 1028A(c), and without lawful

11
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 12 of 15

19-mj-6266-MPK
19-mj-6267-MPK

authority, a means of identification of another person, in violation of 18 U.S.C. §
1028A.

30. Based on the forgoing, I have probable cause to believe that evidence,
fruits, and instrumentalities of these crimes, as described in Attachment B, are

located in the premises described in Attachment A.

Sworn to under the pains and penalties of perjury.
fe)
IACOLKEN CUNMENGHAM

Special Agent
Homeland Security Investigations

Gait
Subscribed and sworn aw me on this lg” day of April, 2019

ee ae
ere "he

&>

   
   

] f ye : wae)}
HONORABLE M. site a
United States aeisttae fan

12
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 13 of 15

19-mj-6266-MPK
19-mj-6267-MPK

ATTACHMENT A
Premises to be Searched

351 Essex Street, 4 Floor, Apartment 401, Lawrence, Massachusetts
is a unit in a multi-unit residential building. The front door to the building is
made of glass. Once inside the glass door, there is a stairwell which leads to
the upstairs apartments. After reaching the fourth floor, there is a door that
separates the stairwell from the hallway. After entering this door, the first
door on the immediate right is labeled 401. This is the apartment to be

searched.

 
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 14 of 15

19-mj-6266-MPK
19-mj-6267-MPK

ATTACHMENT B
Evidence to be Searched for and Seized
1. The following records, documents, and items referencing Rafael
Emilio CRUZ CIPRIAN, J.N.S. and/or J.N.:

a. Any and all state or other government issued (or apparently
issued) identification documents; notes, statements, and/or receipts that
reference the same;

b. Any and all immigration documents, including but not limited
to United States or foreign issued (or apparently issued) passports and
identification cards;

c. Any and all documents identifying citizenship, including but
not limited to birth certificates; voter registration cards; visas; cedulas;
and social security cards;

d. Any and all documents relating to foreign or domestic travel,
including tickets; schedules; itineraries; or receipts; and,

e. Any and all records or documents evidencing the identity of
Rafael Emilio CRUZ CIPRIAN, J.N.S. and/or J.N, including but not
limited to employment records; bank records; credit card records; tax

records; marriage records; divorce records; baptismal or confirmation
Case 1:19-mj-06267-MPK Document 3-1 Filed 04/16/19 Page 15 of 15

19-mj-6266-MPK
19-mj-6267-MPK

records; land/property/residential rental records; school records; health
records; insurance records; records of utilities, phone service, or other
services or subscriptions; records of arrests, court proceedings, or other
legal proceedings; records of school, training, or counseling; and
personal correspondence.

2. Photographs depicting CRUZ CIPRIAN and any photograph album or

compilation containing one or more photographs depicting CRUZ CIPRIAN.
